PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Navid Gougol
Application No. 16/230,735
Filed: 21 Dec 2018
For PROGRAMMABLE ANALOG BEAMFORMER

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed on June 21, 2022, pursuant to 37 C.F.R. § 1.181, requesting that the holding of abandonment in the above-identified application be withdrawn.  

This petition is DISMISSED.

The above-identified application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (notice), mailed February 1, 2022, which set a shortened statutory period for reply of two months.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on April 2, 2022.  A notice of abandonment was mailed on June 13, 2022.

The receipt of a response to the notice on June 15, 2022 is acknowledged.  

Turning to the merits of this petition, the showing in this petition pursuant to 37 C.F.R. § 1.181 is not sufficient to withdraw the holding of abandonment.  Petitioner has argued the holding of abandonment should be withdrawn because he did not receive the Office’s mailing, and the mailing was not received because it was mailed to an address that he does not use.

It is noted this is not the first time Petitioner has requested the withdrawal of a notice of abandonment due to an allegation that an Office communication was mailed to the incorrect address.1

This application was filed on December 21, 2018, and associated with Customer Number 152082.  At the time, the address that was associated with Customer Number 152082 was NAVID GOUGOL, 1000 6th St, APT 100, Albany, CA, 94706.

On October 17, 2019, the address that was associated with Customer Number 152082 was changed to NAVID GOUGOL, 506 Koshland Way, Santa Cruz, CA, 95064.

On January 21, 2020, the address that was associated with Customer Number 152082 was changed to NAVID GOUGOL, RACHEL CARSON COLLEGE, 1156 HIGH ST, SANTA CRUZ, CA, 95064, which remains the address that is associated with this customer to this day.

37 C.F.R. §§ 1.33(a), (c), and (d) sets forth, in toto:

(a) Correspondence address and daytime telephone number. When filing an application, a correspondence address must be set forth in either an application data sheet (§1.76), or elsewhere, in a clearly identifiable manner, in any paper submitted with an application filing. If no correspondence address is specified, the Office may treat the mailing address of the first named inventor (if provided, see §§1.76(b)(1) and 1.63(b)(2)) as the correspondence address. The Office will direct, or otherwise make available, all notices, official letters, and other communications relating to the application to the person associated with the correspondence address. For correspondence submitted via the Office's electronic filing system, however, an electronic acknowledgment receipt will be sent to the submitter. The Office will generally not engage in double correspondence with an applicant and a patent practitioner, or with more than one patent practitioner except as deemed necessary by the Director. If more than one correspondence address is specified, the Office will select one of the specified addresses for use as the correspondence address and, if given, may select the address associated with a Customer Number over a typed correspondence address (emphasis added). For the party to whom correspondence is to be addressed, a daytime telephone number should be supplied in a clearly identifiable manner and may be changed by any party who may change the correspondence address. The correspondence address may be changed by the parties set forth in paragraph (b)(1) or (b)(3) of this section. Prior to the appointment of any power of attorney under §1.32(b), the correspondence address may also be changed by any patent practitioner named in the application transmittal papers who acts in a representative capacity under the provisions of §1.34.

(c) All notices, official letters, and other communications for the patent owner or owners in a reexamination or supplemental examination proceeding will be directed to the correspondence address in the patent file. Amendments filed in a reexamination proceeding, and other papers filed in a reexamination or supplemental examination proceeding, on behalf of the patent owner must be signed by the patent owner, or if there is more than one owner by all the owners, or by an attorney or agent of record in the patent file, or by a registered attorney or agent not of record who acts in a representative capacity under the provisions of §1.34. Double correspondence with the patent owner or owners and the patent owner's attorney or agent, or with more than one attorney or agent, will not be undertaken.

(d) A “correspondence address” or change thereto may be filed with the Patent and Trademark Office during the enforceable life of the patent. The “correspondence address” will be used in any correspondence relating to maintenance fees unless a separate “fee address” has been specified. See §1.363 for “fee address” used solely for maintenance fee purposes.

With this petition, Petitioner has indicated the notice was not received.  

The electronic file has been reviewed, and it is clear the mailing was sent to the address associated with Customer Number 152082 due to Petitioner’s explicit instructions to send Office communications to that address.  Consequently, pursuant to 37 C.F.R. § 1.33(c), the aforementioned notice was properly mailed to “NAVID GOUGOL, RACHEL CARSON COLLEGE, 1156 HIGH ST, SANTA CRUZ, CA, 95064.”

However, it does not appear that Petitioner has kept the address that is associated with this Customer Number current, in that he has stated that he no longer “uses” that address, and presently “uses” an address of 356 Rachel Carson Rd, Santa Cruz, CA.”  It follows that if the notice was not received, it was because Petitioner failed to notify the USPTO of his new address.

It is noted in passing that other communications were mailed to this address both before and after the mailing of the notice such as the notice of allowance and fee(s) due and the notice of allowability (January 24, 2022) and the notice of abandonment (June 13, 2022), and it appears that Petitioner received these.

It follows that the notice was properly mailed, and was not received by Petitioner at his current address as a result of his filing error, since his current address does not match the address that is associated with Customer Number 152082.  Petitioner may wish to update the address that is associated with Customer Number 152082.  A copy of form PTO/SB/124A has been included with this decision, and it may be downloaded here: https://www.uspto.gov/sites/default/files/documents/sb0124.pdf 

The time period for filing a renewed petition is governed by 37 C.F.R. § 1.181(f).  Therefore, if reconsideration of this decision is desired, any response to this decision must be submitted within TWO MONTHS from the mail date of this decision, and extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.181(a)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.
A decision on the concurrently filed petition pursuant to 37 C.F.R. § 1.137(a) will be mailed under separate cover. 

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

EFS-Web: Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.


Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.2  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl. courtesy copy of form PTO/SB/124A
  

cc:	Navid Gougol
	356 Rachel Carson Rd
	Santa Cruz, CA 95064





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the petition filed on November 1, 2019 pursuant to 37 C.F.R. § 1.181, which was dismissed via the mailing of a decision on March 25, 2020.
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.